            Case MDL No. 2875 Document 229 Filed 02/14/19 Page 1 of 6




                             UNITED STATES JUDICIAL PANEL
                                          on
                               MULTIDISTRICT LITIGATION


IN RE: V ALSART AN N-NITROSODIMETHYLAMINE
(NDMA) CONTAMINATION PRODUCTS LIABILITY
LITIGATION                                                                             MDL No. 2875



                                       TRANS:FER ORDER


        Before the Panel:* This litigation arises out of an investigation by the U.S. Food and Drug
Administration into impurities found in generic drug products containing valsartan, a medication
indicated for the treatment of high blood pressure and other conditions. During the course of the
FDA investigation, a number of voluntary recalls of generic valsartan medications were issued.
Purchasers of recalled lots of generic valsartan subsequently filed actions alleging economic losses.
The initial wave of consumer class actions was followed by actions alleging personal injuries from
the ingestion of affected valsartan medications, as well as other related litigation.

        Plaintiff in one action moves under 28 U.S.C. § 1407 to centralize 10 actions, as listed on
Schedule A, in the District of New Jersey. Each of these actions seeks economic damages and
related injunctive relief on behalf of proposed classes of purchasers of generic valsartan. The initial
motion for centralization also listed an action alleging individual personal injury ( Gentry), but the
action subsequently was voluntarily dismissed. Since the filing of the motion, the Panel has been
notified of 30 related actions. 1 Of these, 17 are individual personal injury actions, and the remainder
are putative class actions on behalf of consumers and third-party payors.

        Responding plaintiffs in seven actions on the motion and nine potential tag-along actions
support centralization of all actions, including the personal injury actions, and request the District
of New Jersey as their first or second choice of forum. Their other suggested districts are the
~orthern District of California, the Northern District of Florida, the District of Massachusetts, the
District of Minnesota, and the Western District of Texas. Plaintiffs in two actions on the motion
(Stimma and Duffy) support centralization only of the consumer class actions and seek the District
of New Jersey. Plaintiff in one potential tag-along action on behalf of third-party payors (MSP
Recovery) seeks inclusion of its action and requests the Southern District of Florida or the District
of New Jersey.




       *Certain Panel members who could be members of the putative classes in this litigation have
renounced their participation in the classes and have participated in this decision.

        1
         These and any other related actions arc potential tag-along actions. See Panel Rules 1.1 (h ),
7.1 and 7.2.
              Case MDL No. 2875 Document 229 Filed 02/14/19 Page 2 of 6




                                                   -2-

        The principal common defendants in this litigation - Zhejiang Huahai Pharmaceutical Co.,
Ltd. (ZHP) and its U.S. affiliates Prinston Pharmaceutical Inc., Solco Healthcare U.S., LLC, and
Huahai U.S., Inc. (together, the ZHP defendants)- along with pharmacy defendants Walgreen Co.
and Throggs Neck Pharmacy support centralization of the IO actions on the motion in the District
of New Jersey. They ask the Panel to limit the scope of the MDL solely to consumer class actions,
though they acknowledged shared factual issues among the personal injury and consumer actions at
oral argument." The Mylan defendants 3 - sued in six potential tag-along actions -- oppose inclusion
of any actions against Mylan or actions involving personal injuries and, alternatively, request the
District of New Jersey or the Northern District of West Virginia. The other responding defendants 4
do not oppose centralization of solely the consumer class actions in the District of New Jersey, but
Teva and certain other defendants suggest that an MDL may not be warranted on the ground that
alternatives to centralization exist, particularly transfer under Section 1404( a). In the event an MDL
is established, they strongly oppose inclusion of any personal injury actions. Additionally, Teva
opposes inclusion of the MSP Recovery third-party payor action.

        On the basis of the papers filed and the hearing held, we find that these actions involve
common questions of fact, and that centralization will serve the convenience of the parties and
witnesses and promote the just and efficient conduct of this litigation. All actions involve common
factual questions arising out of allegations that plaintiffs purchased or used generic formulations of
valsartan medications containing the nitrosamine impurities NDMA and/or NDEA; 5 that these
impurities present a risk of cancer and liver damage; and that defendants knew, or should have
known, of the impurities as early as 2012. All actions stem from the same FDA investigation and
voluntary recall announced in July 2018, and the voluntary recalls are ongoing. Although the
investigation, and the earliest-filed actions, focused on ZHP as the source of the alleged impurities,
the FDA investigation and the actions before the Panel now encompass alleged industry-wide issues
concerning the production of the valsartan active pharmaceutical ingredient (API) which will be




       2
         In the Panel briefing, the ZI-IP defendants, Walgrcens, and Throggs Neck Pharmacy sought
to exclude the personal injury actions, subject to revisiting that position if the number of such actions
increased. On January 14, 2019, they filed a notice stating that they supported centralization of the
personal injury actions. At oral argument, they shifted positions once more, as set forth above.

        3
            Mylan Laboratories Ltd., Mylan Pharmaceuticals Inc., Mylan N.V., and Mylan Inc.
       4
          Teva Pharmaceuticals USA, Inc., and Teva Pharmaceutical Industries Ltd. (together, Teva);
Hetero USA Inc.; Connecticut CVS Pharmacy LLC; Torrent Pharma, Inc.; Camber Pharmaceuticals,
Inc.; The Harvard Drug Group d/b/a Major Pharn1aceuticals; Wal-Mart Stores, Inc.; The Kroger Co.;
and Quality Food Centers, Inc. Responses also were filed by Four B Corp. and Hen House Hen
House Marketplace, LLC, but they are no longer parties to any related action following dismissal of
Gentry.
        5
            NDMA refers to N-nitrosodimethylamine, and NDEA refers to N-nitrosodiethylamine.
            Case MDL No. 2875 Document 229 Filed 02/14/19 Page 3 of 6




                                                  -3-

common to all actions. 6 The common questions of fact include: (I) whether the generic valsartan
sold by defendants contained NDMA or NDEA; (2) the cause of the alleged impurities, including
alleged defects in the manufacturing and sampling process; (3) when defendants knew or should
have known of the impurities; (4) how long the NDMA- and NDEA- containing valsartan
medications were in circulation; and (5) whether the amounts of NDMA and NDEA in the
medications presented a risk of cancer or other injuries. All of the valsartan actions will raise these
issues, regardless of whether the alleged supplier of the valsartan API was ZHP, Mylan, 7 Iletero Labs
Limited, or some other entity. 8 Centralization will eliminate duplicative discovery; prevent
inconsistent pretrial rulings, including with respect to class certification and Daubert motions; and
conserve the resources of the parties, their counsel, and the judiciary.

        Although all pending actions on the motion before us are putative consumer class actions
seeking economic damages, we received extensive briefing and oral argument on whether the MDL
should include personal injury actions. Based on this record, we believe that the centralized
proceedings should include the related personal injury actions alleging that plaintiffs developed
cancer as a result of using valsartan containing NDMA or NDEA impurities. The core factual issues
in the personal injury actions will be the same as in the consumer class actions -- in particular, the
cause of the alleged impurities; the nature and extent of the health risks posed by the NDMA and
NDEA levels at issue; defendants' knowledge of the alleged impurities; and the impact of any
findings made by the FDA. Additionally, there is significant overlap in defendants in the consumer


       6
          For example, the FDA announced in late 2018 that NDMA was found in valsartan products
sourced from a second overseas supplier, Ilctero Labs Limited in India, which it noted used a process
similar to ZHP's to produce valsartan APL Valsartan sourced from both Hctero and ZHP is at issue
in the Stimma action on the motion.
       7
          In light of the industry-wide issues concerning generic valsartan, we decline Mylan's
request to categorically exclude actions involving Mylan from the MDL. We intend to transfer
actions involving Mylan' s valsartan products through the conditional transfer order process. See
Panel Rule 7.l(b).

       g Practical considerations also favor industry-wide centralization of the valsartan actions. The
proposed classes in many of the consumer class actions arc described as all purchasers of generic
valsartan containing the alleged impurities, without regard to the specific API supplier. Additionally,
counsel for plaintiffs represented in the Panel briefing and at oral argument that most consumers of
generic valsartan were dispensed more than one manufacturer's products, noting the general practice
among pharmacies of filling generic prescriptions with any available generic version of the
medication.

        We express no opinion at this time as to whether this MDL will grow to include actions
involving other medications in the same class as valsartan (angiotensin II receptor blockers, or
ARBs), such as the irbesartan and losartan actions filed only in recent days. The record on the
factual issues involved in those actions is not sufficient for the Panel to make such a detennination.
             Case MDL No. 2875 Document 229                Filed 02/14/19      Page 4 of 6




                                                   -4-

class actions and personal injury actions. Thus, discovery undoubtedly will overlap among these
actions. The Panel often has recognized the efficiencies of centralizing economic loss class actions
with personal injury actions, explaining that "liability discovery in all the cases will certainly
overlap," and that, in our experience, the individual discovery required in personal injury actions is
'·regularly and successfully coordinated" within MDLs involving both kinds of actions. 9 For these
reasons, we intend to include personal injury potential tag-along actions in this MDL through the
conditional transfer order process. See Panel Rule 7 .1 (b ).

        We also intend to include the MSP Recovery third-party payor class action through the
conditional transfer order process. The MSP Recovery action makes substantially the same factual
allegations as the consumer class actions ~· essentially, that defendants sold valsartan medications
that they knew or had reason to know contained NDMA or NDEA. The handful of case-specific
issues raised by Teva in opposition to transfer ~plaintiffs standing to sue and the assertion of an
allegedly unique legal claim -- do not warrant exclusion of the action considering the common factual
core.

         We find that Section 1404 transfer is not a practicable alternative to centralization, given the
number of actions, districts, and counsel for plaintiffs and defendants. There are presently a total
of 40 related actions pending in 22 districts, which involve over a dozen distinct slates of plaintiffs'
counsel and some 20 defendants, most of whom do not share counsel. These circumstances portend
significant inefficiencies and obstacles to Section 1404 transfer of the related actions to a single
district. 10 The number of involved districts and counsel also would make efforts to informally
coordinate discovery and pretrial motions impracticable.

       The District ofN ew Jersey is an appropriate transferee district for this litigation. Five actions
on the motion and seven potential tag-along actions are pending in this district. Many of the
defendants have their U.S. headquarters in New Jersey, including ZIIP's U.S. affiliates, which are
named in nearly all actions, as well as Hetcro USA Inc., Camber Pharmaceuticals, Inc., and Torrent


       9
           See In re: Toyota Motor Corp. Unintended Acceleration Mktg., Sales Practices, & Prods.
Liab. Litig., 704 F. Supp. 2d 1379, 1382 (J.P.M.L. 2010) (centralizing 11 economic loss actions, and
explaining the basis for eventually including personal injury potential tag-along actions); see also
In re Johnson &Johnson Talcum Powder Mktg., Sales Practices, & Prods. Liab. Litig., 220 F. Supp.
3d 1356, 1357 (J.P.M.L. 2016) (centralizing nine personal injury actions and two consumer class
actions; "[a ]II the actions involve factual questions relating to the risk of cancer posed by
[defendant's product] ... [and] whether the defendants knew or should have known of this alleged
risk"); In re Yasmin, Yaz (Drospirenone) Mktg., Sales Practices & Prods. Liab. Litig., 655 F. Supp.
2d. 1343, 1344 (J.P.M.L. 2009) ("the Panel has frequently combined actions involving claims
relating to sales and marketing of medications with actions involving personal injury claims from
use of the same pharmaceutical products").
        10
          Section 1404 transfer is not a practicable alternative even if the related actions are limited
to the consumer class actions, as there arc 19 consumer class actions pending in 10 districts.
            Case MDL No. 2875 Document 229 Filed 02/14/19 Page 5 of 6




                                                 -5-

Pharma, Inc. Thus, common documents and witnesses likely will be located in this district. Nearly
all responding parties support, or do not oppose, the District of New Jersey as their first or second
choice. Judge Robert B. Kugler is an experienced transferee judge with the willingness and ability
to manage this litigation. We are confident that he will steer this litigation on a prudent course.

        IT IS THEREFORE ORDERED that the actions listed on Schedule A and pending outside
the District of New Jersey are transferred to the District of New Jersey and, with the consent of that
court, assigned to the Honorable Robert B. Kugler for coordinated or consolidated pretrial
proceedings.

        IT IS FURTHER ORDERED that, in light of this opinion, MDL No. 2875 is renamed
In re: Valsartan Products Liability Litigation.


                                           PANEL ON MULTIDISTRICT LITIGATION




                                                            Sarah S. Vance
                                                                 Chair

                                       Lewis A. Kaplan                Ellen Segal Huvelle
                                       R. David Proctor               Catherine D. Perry
                                       Karen K. Caldwell              Nathaniel M. Gorton
       Case MDL No. 2875 Document 229 Filed 02/14/19 Page 6 of 6




IN RE: V ALSARTAN N-NITROSODIMETHYLAMINE
(NOMA) CONTAMINATION PRODUCTS LIABILITY
LITIGATION                                                        MDL No. 2875


                                     SCHEDULE A


          Eastern District of California

    JUDSON, ET AL. v. PRINSTON PHARMACEUTICAL, INC., ET AL.,
         C.A. No. 1: 18-01405

          Northern District of Illinois

    KRUK v. ZHEJIANG HUAHAI PHARMACEUTICAL CO., LTD., ET AL.,
         C.A. No. 1: 18-05944

          Eastern District of Missouri

    JONES v. ZHEJIANG HUAHAI PHARMACEUTICAL CO., LTD., ET AL.,
         C.A. No. 4:18-01525

          District of New Jersey

    ERWIN v. PRINSTON PHARMACEUTICALS, INC., ET AL., C.A. No. 3:18-13447
    STIMMA, ET AL. v. TORRENT PHARMA, INC., ET AL., C.A. No. 3:18-14318
    O'NEILL v. SOLCO HEALTHCARE U.S., LLC, ETAL., C.A. No. 3:18-14840
    GONTESKI v. HUAHAI US, INC., ET AL., C.A. No. 3:18-14858
    DUFFY, ET AL. v. SOLCO HEALTHCARE U.S., LLC, ET AL., C.A. No. 3: 18-15076

          Western District of New York

    BORKOWSKI v. PRINSTON PHARMACEUTICAL, INC. 0/B/A SOLCO
        HEALTHCARE LLC, ET AL., C.A. No. 1: 18-01150

          Eastern District of Tennessee

    LEWIS v. ZHEJIANG HUAHAI PT lARMACEUTICAL CO., LTD., ET AL.,
         C.A. No. 1: 18-00247
